Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 29, 31 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 29, Applicant recites, “a transparent electrode between the electron transport layer and an electrode”, this claim depends from claim 24, which recites, “wherein the hole transport layer is disposed on a transparent electrode”.  It’s unclear if there are multiple transparent electrodes present or if Applicant is further limiting the spatial location of the first transparent electrode introduced.  It’s also unclear if Applicant if the “an electrode” is the same as the “metal electrode”.
Applicants attention is also directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification 

Regarding Claim 31, Applicant recites, “wherein the p-type silicon (Si) layer”.  This term lacks antecedent basis.  Is this the hole transport layer containing a composition of silicon or a new layer being introduced?  Appropriate action is required.

Regarding Claim 39, Applicant recites, “a transparent electrode”.  It’s unclear if there are multiple transparent electrodes present or if Applicant is further limiting the spatial location of the first transparent electrode introduced.  It’s also unclear if Applicant if the “an electrode” is the same as the “metal electrode”. Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 23, 25-26, 30-33, 35-36 and 40-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson et al. (US 2018/0175112 A1).

In view of Claim 23, Robinson et al. teaches a solar cell (Figure 7) comprising a hole transport layer which is a p-type hole transport layer and having a composition containing silicon (Figure 7, p-type region & Paragraph 0127); a perovskite layer disposed on the hole transport layer (Figure 7, Perovskite); and an electron transport layer disposed on the perovskite layer (Figure 7, n-type region).

In view of Claim 25, Robinson et al. is relied upon for the reasons given above in addressing Claim 23.  Robinson et al. teaches a solar cell further comprises a silicon solar cell comprising a crystalline silicon substrate (Figure 7, #120) and the hole transport layer is disposed above the silicon solar cell and the solar cell comprises a front electrode disposed above the electron transport layer (Figure 7, #101).

In view of Claim 26, Robinson et al. is relied upon for the reasons given above in addressing Claim 25.  Robinson et al. teaches an inter-layer between the silicon solar cell and the hole transport layer (Figure 7, #130).

In view of Claim 30, Robinson et al. is relied upon for the reasons given above in addressing Claim 25.  Robinson et al. teaches that the silicon solar cell comprises a first intrinsic amorphous silicon layer disposed on a first surface of the crystalline silicon substrate and a second intrinsic amorphous layer disposed on a second surface of the crystalline silicon substrate, a first semiconductor-type 

In view of Claim 31, Robinson et al. is relied upon for the reasons given above in addressing Claim 23.  Robinson et al. teaches that the p-type silicon layer is amorphous (Paragraph 0127).

In view of Claim 32, Robinson et al. is relied upon for the reasons given above in addressing Claim 23.  Robinson et al. teaches the perovskite layer comprises a material having a chemical formula required by claim 32 (Paragraph 0160-0165).

In view of Claim 33, Robinson et al. discloses a solar cell (Figure 7) comprising an electron transport layer which is an n-type electron transport layer and comprising a composition containing silicon (Figure 7, n-type region & Paragraph 0133), a perovskite layer disposed on the electron transport layer (Figure 7, Perovskite) and a hole transport layer on the perovskite layer (Figure 7, p-type Region).

In view of Claim 35, Robinson et al. is relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches a solar cell further comprises a silicon solar cell comprising a crystalline silicon substrate (Figure 7, #120) and the hole transport layer is disposed above the silicon solar cell and the solar cell comprises a front electrode disposed above the hole transport layer (Figure 7, #101).



In view of Claim 40, Robinson et al. is relied upon for the reasons given above in addressing Claim 35.  Robinson et al. teaches that the silicon solar cell comprises a first intrinsic amorphous silicon layer disposed on a first surface of the crystalline silicon substrate and a second intrinsic amorphous layer disposed on a second surface of the crystalline silicon substrate, a first semiconductor-type amorphous silicon layer disposed on the first intrinsic amorphous silicon layer; and a second semiconductor-type amorphous silicon layer disposed on a rear surface of the second intrinsic amorphous silicon layer (Figure 2 & Paragraph 0102).

In view of Claim 41, Robinson et al. is relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches that the p-type silicon layer is amorphous (Paragraph 0127).

In view of Claim 42, Robinson et al. is relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches the perovskite layer comprises a material having a chemical formula required by claim 32 (Paragraph 0160-0165).


Claims 33-36 and 40-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamino et al. (US 2018/0174761 A1).



In view of Claim 34, Kamino et al. is relied upon for the reasons given above in addressing Claim 33.  Kamino et al. teaches the electron transport layer is disposed on a transparent electrode disposed on a transparent substrate (Figure 2a – Front electrode & See Figure 3c – this configuration is a TCO/glass stack) and a metal electrode layer disposed above the hole transport layer (Figure 3c, Ag Cathode).

In view of Claim 35, Kamino et al. is relied upon for the reasons given above in addressing Claim 33.  Kamino et al. teaches the solar cell further comprises a silicon solar cell comprising a crystalline silicon substrate and the electron transport layer is disposed above the silicon solar cell (Figure 5a, #220 & Paragraph 0128), wherein the solar cell comprises a front electrode disposed on the hole transport layer (Figure 5a, Front Electrode).

In view of Claim 36, Kamino et al. is relied upon for the reasons given above in addressing Claim 35.  Kamino et al. teaches an inter-layer between the silicon solar cell and the electron transport layer (Figure 5b, Intermediate Region).

In view of Claim 40, Kamino et al. is relied upon for the reasons given above in addressing Claim 25.  Kamino et al. teaches that the silicon solar cell comprises a first intrinsic amorphous silicon layer 

In view of Claim 41, Kamino et al. is relied upon for the reasons given above in addressing Claim 23.  Lee et al. teaches that the p-type silicon is made of amorphous silicon (Paragraph 0033).

In view of Claim 42, Kamino et al. is relied upon for the reasons given above in addressing Claim 23.  Kamino et al. teaches the perovskite layer comprises a material having a chemical formula required by claim 42 (Paragraph 0159-0165).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson et al. (US 2018/0175112 A1)

In view of Claims 37-38, Robinson et al. is relied upon for the reasons given above in addressing Claim 34.  Robinson et al. discloses that the n-type region may comprise at least two layers (Paragraph 0129) that comprises amorphous silicon (Paragraph 0133), TiO2 and SnO2 (Paragraph 0136)  Robinson et al. teaches that an exciton blocking layer (additional n-type layer in the n-type region) has a wider band gap than the photoactive material but has either its conduction band or valance band closely matched with those of the photoactive material, wherein if the conduction band of the exciton blocking layer is closely aligned with the conduction band of the photoactive material, than electrons can pass from the photoactive material into and through the exciton blocking layer (Paragraph 0130).  Accordingly, it would have been obvious to arrive at this combination of layers as required by claim 37 where a “buffer layer is between the electron transport layer and the perovskite layer” that is made of ZnO or SnO2 because Robinson et al. teaches the usage of additional layers are advantageously closely aligned with the conduction band of the photoactive material.

Claims 37-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamino et al. (US 2018/0174761 A1).

In view of Claim 37-38, Kamino et al. is relied upon for the reasons given above in addressing Claim 34.  Kamino et al. discloses that the n-type region may comprise at least two layers (Paragraph 0133) that comprises amorphous silicon (Paragraph 0137), ZnO, SnO2 (Paragraph 0136) and fullerene (Paragraph 0138).  Kamino et al. teaches that an exciton blocking layer (additional n-type layer in the n-2 because Kamino et al. teaches the usage of additional layers are advantageously closely aligned with the conduction band of the photoactive material.

Claims 23-26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kamino et al. (US 2018/0174761 A1) in view of Lee et al. (KR 10-1723797 B1).  Lee et al. is mapped to the English machine translation provided by the EPO website.

In view of Claim 23, Kamino et al. discloses a solar cell (Figure 2b) comprising: a hole transport layer which is a p-type hole transport layer (Figure 2b, p-type region & Paragraph 0086); a perovskite layer disposed on the hole transport layer (Figure 2b, Perovskite); and an electron transport layer disposed on the perovskite layer (Figure 2b, n-type & Paragraph 0085).
What Kamino et al. does not disclose is that the hole transport layer has a composition containing silicon.
Lee et al. discloses a hole transport layer that has a composition containing silicon utilized in a perovskite solar cell (Figure 1 & Paragraph 0025 & 0029).  Lee et al. teaches that compared with other conventional material, silicon has a high chemical stability (Paragraph 0033).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a hole transport layer as disclosed by Lee et al. 

In view of Claim 24, Kamino et al. and Lee et al. are relied upon for the reasons given above in addressing Claim 23.  Kamino et al. discloses the hole transport layer is disposed on a transparent electrode (Figure 2b, #101 – front electrode) that is disposed on a transparent substrate (Figure 3c – Glass – Its noted that this configuration has a more in depth view in how the front electrode is constructed via a FTO/glass layer), and a metal layer disposed above the electron transport layer (Figure 2b, #102 – back electrode & Figure 3c – Ag Cathode).

In view of Claim 25, Kamino et al. and Lee et al. are relied upon for the reasons given above in addressing Claim 23.  Kamino et al. teaches the solar cell can further be incorporated into a multi-junction design that further comprises a silicon solar cell comprising a crystalline silicon substrate and the hole transport layer is disposed above the silicon solar cell (Figure 5b, #220 & Paragraph 0123); and the solar cell comprises a front electrode disposed above the electron transport layer (Figure 5b, Front Electrode).

In view of Claim 26, Kamino et al. and Lee et al. are relied upon for the reasons given above in addressing Claim 25.  Kamino et al. teaches an inter-layer between the silicon solar cell and the hole transport layer (Figure 5b, Intermediate Region).

In view of Claim 29, as best understood by the Examiner, Kamino et al. and Lee et al. are relied upon for the reasons given above in addressing Claim 24.  Kamino et al. discloses that adjacent to the electron transport layer the electrode layer stack can comprise a TCO and metal layer (Paragraph 0106).

In view of Claim 30, Kamino et al. and Lee et al. are relied upon for the reasons given above in addressing Claim 25.  Kamino et al. teaches that the silicon solar cell comprises a first intrinsic amorphous silicon layer disposed on a first surface of the crystalline silicon substrate and a second intrinsic amorphous layer disposed on a second surface of the crystalline silicon substrate, a first semiconductor-type amorphous silicon layer disposed on the first intrinsic amorphous silicon layer; and a second semiconductor-type amorphous silicon layer disposed on a rear surface of the second intrinsic amorphous silicon layer (Paragraph 0130).

In view of Claim 31, Kamino et al. and Lee et al. are relied upon for the reasons given above in addressing Claim 23.  Lee et al. teaches that the p-type silicon is made of amorphous silicon (Paragraph 0033).

In view of Claim 32, Kamino et al. and Lee et al. are relied upon for the reasons given above in addressing Claim 23.  Kamino et al. teaches the perovskite layer comprises a material having a chemical formula required by claim 32 (Paragraph 0159-0165).


Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamino et al. (US 2018/0174761 A1) in view of Lee et al. (KR 10-1723797 B1) in further view of Robinson et al. (US 2018/0175112 A1).  Lee et al. is mapped to the English machine translation provided by the EPO website.


x, MiOx, CuSCN, and CuI. 
Robinson et al. discloses that a hole transport layer that is a p-type region in a multijunction solar cell containing perovskite/silicon (Figure 4, 6-7, #112) that comprises layers of p-type amorphous silicon and CuI and CuSCN (Paragraph 0118 & 0126). Robinson et al. teaches if the valence band of the exciton blocking layer is closely aligned with the valence band of the photoactive material, then holes can pass from the photoactive material into and through the exciton blocking layer, or through the exciton blocking layer and into the photoactive material (Paragraph 0118).  Robinson et al. teaches the invention relates to a monolithically integrated perovskite-on-silicon multi-junction photovoltaic device that produces a net gain in power conversion efficiency over the efficiency of the bottom silicon sub-cell in a single junction arrangement (Paragraph 0001).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a multi-layer p-type region that includes a buffer layer such as CuI and CuSCN as disclosed by Robinson et al. in modified Kamino et al. solar cell for the advantages of having a more closely aligned valence band of the perovskite material with adjoining p-type layers and a net gain in efficiency.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kamino et al. (US 2018/0174761 A1) in view of Lee et al. (KR 10-1723797 B1) in further view of Irwin et al. (US 2015/0243444 A1).


Irwin et al. discloses transparent electrodes (IFL) that are advantageously included between every layer of a perovskite/silicon multi-junction solar cell (Figure 7, IFL).  Irwin et al. teaches that the interfacial layers enhance charge transport and collection between two layers of materials (Paragraph 0033).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insert a transparent electrode between an electron transport layer and an electrode as disclosed by Irwin et al. in modified Kamino et al. solar cell for the advantage of enhancing charge transport and collection between two layers of materials.


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kamino et al. (US 2018/0174761 A1) in view of Irwin et al. (US 2015/0243444 A1).

In view of Claim 29, Kamino et al. is relied upon for the reasons given above in addressing Claim 24.  Kamino et al. is silent on a transparent electrode being present between the electron transport layer and an electrode.
Irwin et al. discloses transparent electrodes (IFL) that are advantageously included between every layer of a perovskite/silicon multi-junction solar cell (Figure 7, IFL).  Irwin et al. teaches that the interfacial layers enhance charge transport and collection between two layers of materials (Paragraph 0033).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insert a transparent electrode between an electron transport layer and an .

Claims 24, 26-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2018/0175112 A1) in view of Kamino et al. (US 2018/0174761 A1).

In view of Claim 24, Robinson et al. is relied upon for the reasons given above in addressing Claim 24. Robinson et al. does not teach the exact configuration of a solar cell, wherein the p-type region is the lower most region adjacent to an adjacent silicon solar cell such that the hole transport layer is disposed closest to the transparent electrode on a transparent substrate and a metal electrode layer is disposed above the electron transport layer.
Kamino et al. discloses the hole transport layer is disposed on a transparent electrode (Figure 2b, #101 – front electrode) that is disposed on a transparent substrate (Figure 3c – Glass – Its noted that this configuration has a more in depth view in how the front electrode is constructed via a FTO/glass layer), and a metal layer disposed above the electron transport layer (Figure 2b, #102 – back electrode & Figure 3c – Ag Cathode).
Kamino et al. teaches that both configurations are known in the art, wherein the configuration as claimed by Applicant is known as “an inverted structure for a perovskite based multijunction photovoltaic device” (Figure 2a-b & Figure 5a-b – Paragraph 0127).  Accordingly, it would have been obvious to utilize the known technique of flipping the location of the p-type and n-type region in Robinson et al. solar cell as Kamino et al. discloses that this configuration is known in the prior art and would have yielded predictable results.



In view of Claims 27-28, Robinson et al. and Kamino et al. are relied upon for the reasons given above in addressing Claim 24.  Robinson et al. discloses that a hole transport layer that is a p-type region in a multijunction solar cell containing perovskite/silicon (Figure 4, 6-7, #112) that comprises layers of p-type amorphous silicon and CuI and CuSCN (Paragraph 0118 & 0126). Robinson et al. teaches if the valence band of the exciton blocking layer is closely aligned with the valence band of the photoactive material, then holes can pass from the photoactive material into and through the exciton blocking layer, or through the exciton blocking layer and into the photoactive material (Paragraph 0118).  Robinson et al. teaches the invention relates to a monolithically integrated perovskite-on-silicon multi-junction photovoltaic device that produces a net gain in power conversion efficiency over the efficiency of the bottom silicon sub-cell in a single junction arrangement (Paragraph 0001).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a multi-layer p-type region that includes a buffer layer such as CuI and CuSCN, and arrive at a buffer layer between the hole transport layer and the perovskite layer, as disclosed by Robinson et al. for the advantages of having a more closely aligned valence band of the perovskite material with adjoining p-type layers and a net gain in efficiency.  

In view of Claim 34, Robinson et al. is relied upon for the reasons given above in addressing Claim 33.  Robinson et al. does not teach the configuration of a single junction photovoltaic cell wherein the electron transport layer is disposed on a transparent electrode disposed on a transparent substrate and a metal electrode layer is disposed above the hole transporter layer.

Kamino et al. teaches that both configurations are known in the art, wherein the configuration as claimed by Applicant is known as “an inverted structure for a perovskite based multijunction photovoltaic device” (Figure 2a-b & Figure 5a-b – Paragraph 0127).  Accordingly, it would have been obvious to utilize the known technique of flipping the location of the p-type and n-type region in Robinson et al. solar cell as Kamino et al. discloses that this configuration is known in the prior art and would have yielded predictable results.


Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2018/0175112 A1) in view of Kamino et al. (US 2018/0174761 A1) in further view of Irwin et al. (US 2015/0243444 A1).

In view of Claim 29, Robinson et al. and Kamino et al. are relied upon for the reasons given above in addressing Claim 24.  Modified Robinson et al. is silent on a transparent electrode being present between the electron transport layer and an electrode.
Irwin et al. discloses transparent electrodes (IFL) that are advantageously included between every layer of a perovskite/silicon multi-junction solar cell (Figure 7, IFL).  Irwin et al. teaches that the interfacial layers enhance charge transport and collection between two layers of materials (Paragraph 0033).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insert a transparent electrode between an electron transport layer and an 

In view of Claim 39, Robinson et al. and Kamino et al. are relied upon for the reasons given above in addressing Claim 34.  Modified Robinson et al. is silent on a transparent electrode being present between the electron transport layer and an electrode.
Irwin et al. discloses transparent electrodes (IFL) that are advantageously included between every layer of a perovskite/silicon multi-junction solar cell (Figure 7, IFL).  Irwin et al. teaches that the interfacial layers enhance charge transport and collection between two layers of materials (Paragraph 0033).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insert a transparent electrode between an electron transport layer and an electrode as disclosed by Irwin et al. in modified Robinson et al. solar cell for the advantage of enhancing charge transport and collection between two layers of materials.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726